Exhibit 10.28

 

PENNYMAC CORP. FACILITY      EXECUTION   

AMENDMENT NO. 14 TO

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

Amendment No. 14 to Amended and Restated Master Repurchase Agreement, dated as
of January 28, 2016 (this “Amendment”), among Credit Suisse First Boston
Mortgage Capital LLC (the “Buyer”), PennyMac Corp. (the “Seller”) PennyMac
Mortgage Investment Trust and PennyMac Operating Partnership, L.P. (each, a
“Guarantor” and collectively, the “Guarantors”).

RECITALS

The Buyer, the Seller and the Guarantors are parties to that certain Amended and
Restated Master Repurchase Agreement, dated as of June 1, 2013 (as amended by
Amendment No. 1, dated as of August 29, 2013, Amendment No. 2, dated as of
October 1, 2013, Amendment No. 3, dated as of December 27, 2013, Amendment
No. 4, dated as of December 31, 2013, Amendment No. 5, dated as of January 10,
2014, Amendment No. 6, dated as of February 21, 2014, Amendment No. 7, dated as
of May 22, 2014, Amendment No. 8, dated as of October 31, 2014, Amendment No. 9,
dated as of December 23, 2014, Amendment No. 10, dated as of April 30, 2015,
Amendment No. 11, dated as of July 27, 2015, Amendment No. 12, dated as of
October 30, 2015, and Amendment No. 13, dated as of December 15, 2015, the
“Existing Repurchase Agreement”; as further amended by this Amendment, the
“Repurchase Agreement”) and the related Pricing Side Letter, dated as of June 1,
2013 (as amended, restated, supplemented or otherwise modified from time to
time, the “Pricing Side Letter”). The Guarantors are parties to that certain
Guaranty (as amended, restated, supplemented or otherwise modified from time to
time, the “Guaranty”), dated as of November 2, 2010, by the Guarantors in favor
of Buyer. Capitalized terms used but not otherwise defined herein shall have the
meanings given to them in the Existing Repurchase Agreement and Guaranty, as
applicable.

The Buyer, the Seller and the Guarantors have agreed, subject to the terms and
conditions of this Amendment, that the Existing Repurchase Agreement be amended
to reflect certain agreed upon revisions to the terms of the Existing Repurchase
Agreement. As a condition precedent to amending the Existing Repurchase
Agreement, the Buyer has required the Guarantors to ratify and affirm the
Guaranty on the date hereof.

Accordingly, the Buyer, the Seller and the Guarantors hereby agree, in
consideration of the mutual promises and mutual obligations set forth herein,
that the Existing Repurchase Agreement is hereby amended as follows:

SECTION 1. Definitions. Section 2 of the Existing Repurchase Agreement is hereby
amended by:

1.1 deleting the definition of “Termination Date” in its entirety and replacing
it with the following:

“Termination Date” means the earlier of (a) March 31, 2016, and (b) the date of
the occurrence of an Event of Default.

 

-1-



--------------------------------------------------------------------------------

SECTION 2. Conditions Precedent. This Amendment shall become effective as of the
date hereof (the “Amendment Effective Date”), subject to the satisfaction of the
following conditions precedent:

2.1 Delivered Documents. On the Amendment Effective Date, the Buyer shall have
received the following documents, each of which shall be satisfactory to the
Buyer in form and substance:

(a) this Amendment, executed and delivered by duly authorized officers of the
Buyer, the Seller and the Guarantors; and

(b) such other documents as the Buyer or counsel to the Buyer may reasonably
request.

SECTION 3. Representations and Warranties. Seller hereby represents and warrants
to the Buyer that it is in compliance with all the terms and provisions set
forth in the Repurchase Agreement on its part to be observed or performed, and
that no Event of Default has occurred or is continuing, and hereby confirms and
reaffirms the representations and warranties contained in Section 13 of the
Repurchase Agreement.

SECTION 4. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

SECTION 5. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment in Portable Document Format (PDF) or by facsimile shall be effective
as delivery of a manually executed original counterpart of this Amendment.

SECTION 6. Severability. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.

SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

SECTION 8. Reaffirmation of Guaranty. The Guarantors hereby ratify and affirm
all of the terms, covenants, conditions and obligations of the Guaranty and
acknowledge and agree that the term “Obligations” as used in the Guaranty shall
apply to all of the Obligations of Seller to Buyer under the Repurchase
Agreement, as amended hereby.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as Buyer

By:  

/s/ Elie Chau

Name:   Elie Chau Title:   Vice President

PENNYMAC CORP., as Seller

By:  

/s/ Pamela Marsh

Name:   Pamela Marsh Title:   Executive Vice President, Treasurer

PENNYMAC MORTGAGE INVESTMENT TRUST, as Guarantor

By:  

/s/ Pamela Marsh

Name:   Pamela Marsh Title:   Executive Vice President, Treasurer

PENNYMAC OPERATING PARTNERSHIP, L.P., as Guarantor

By:   PennyMac GP OP, Inc., its General Partner By:  

/s/ Pamela Marsh

Name:   Pamela Marsh Title:   Executive Vice President, Treasurer

Signature Page to Amendment No. 14 to Amended and Restated Master Repurchase
Agreement